DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, line 3, the examiner believes “a support” should be replaced by, “a plurality of supports”, “a first support and a second support”, or similar language. 
In line 9, “the support” should be replaced by “a first support” or “the first support” in accordance with the language selected in line 3.
In line 13, “the support” should be replaced by “a second support” or “the second support” in accordance with the language selected in line 3.
 Appropriate corrections are required.
 
Claims 17-25 are allowed. 
Note: the allowance would be in effect after the objections pointed above are resolved. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29-31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011051408 A1 (Mika Mehtonen, hereinafter Mehtonen) in view of US 20190207318 A1 (Wu et al., hereinafter Wu).
Regarding claim 27, Mehtonen discloses a mobile terminal (Fig. 1, “mobile device 101”), comprising:
a mobile terminal body (page 11, lines 12-13, “a housing element with an integrated antenna for a mobile device defined as a portable communication and/or computer device”) comprising a circuit board that is disposed in the mobile terminal body (page 16, line 24, “a Printed Circuit Board (PCB) of the mobile device”), 
an insulation rear housing (Fig. 2a and page 16, lines 26-27, Figs 11 and 12, “non-conductive element 202” and “housing element is at least a part of an external cover of the mobile device”. Also, the cover by itself reads on this limitation, since covers are made of injected molding utilizing materials such as polymers; therefore, insulated rear housing) that covers the mobile terminal body (Figs. 2a-2f and figs. 11 and 12, where “non-conductive element 202” covers the interior of the “external cover of the mobile device”), the insulation rear housing comprising an inner side (page 14, lines 27-29, “the housing element 201 is the back cover of a mobile device”. Where “non-conductive element 202” comprises the “inside” of the “back cover of a mobile device”) of the insulation rear housing (Fig. 2a and page 16, lines 26-27, “non-conductive element 202”) that is a surface facing the mobile terminal body (page 14, lines 27-29, “the housing element 201 is the back cover of a mobile device. The housing element can however also be an interior part of the mobile device…”, where the “non-conductive element 202” indirectly faces the “the housing element 201”), where an insulation film layer (Fig. 2a, “film layer 203”) covers an inner side of the 
an antenna (Fig. 2a, “antenna 209”), comprising:
a feed disposed on the circuit board (page 16, lines 23-24, “One or several contact pads for the antenna radiator, used to connect the antenna radiator to e.g. a Printed Circuit Board (PCB) of the mobile device” “the antenna said antenna radiator has two connections, one for connecting said antenna radiator to the Radio Frequency, RF, circuits” where the RF circuitry is located at the PCB; therefore, suggesting the feeds being located at the PCB);
a radiating element (Fig. 2a, “antenna radiator 205”) disposed on the insulation film layer (page 15, lines 22-32 and page 16, line 1, “A conductive agent is applied to the bottom surface of the first film or the bottom surface of one of the sub-layers. The conductive agent can be applied by e.g. printing. The area covered by the conductive agent corresponds to the pattern of the antenna radiator and position marks. The position marks can be located close to the edges of the first film. A metal layer, e.g. of copper, comprising the antenna radiator 205, is then applied over the area of the conductive agent except for the area of the position marks, using an electrolytic process, such as electroplating. An etching or laser process can be used to remove parts of the metal layer in case the area of the conductive agent is larger than the final radiator pattern e.g. in case a tuning of the antenna is desired. The antenna radiator can also be a stamped metal part that is applied to the conductive agent.”); and
an electric-conductor (page 16, lines 23-24, “One or several contact pads for the antenna radiator, used to connect the antenna radiator to e.g. a Printed Circuit Board (PCB) of the mobile device”) [disposed on the support,], where there is a gap between the electric-conductor and the radiating element, and the electric-conductor indirectly couples the radiating element in a capacitively coupled manner (page 17, lines 15-17, “A non-galvanic connection, such as a capacitive coupling, may also be used for contact between the conductive pad or pads and the PCB”, where the pads are located on the side of the radiating elements and the PCB is separate from the radiating elements printed on the film).
Mehtonen does not specifically disclose a support disposed on the circuit board, and the support is insulated and where the first electric-conductor is disposed on the support. Mehtonen implicitly 
In related art concerning an antenna assembly and corresponding apparatus, Wu discloses an support disposed on the circuit board (Fig. 4 and pars [0028]-[0029], “support body 46 arranged on the circuit board 41”), and the support is insulated (par [0035], “the support body 46 may be a part of the circuit board 41”, where circuit boards are made of insulating materials) and where the first electric-conductor is disposed on the support (Fig. 4 and pars [0028]-[0029, “a conductive sheet 48 arranged on the support body 46”); and where the feed is disposed on the circuit board (Figs. 5-6 and column 7, lines 8-18, “excitation source 42 may be arranged on a surface of the circuit board 41…impedance matching circuit 43…”). Wu also discloses capacitive coupling of the radiator and the electric-conductor ().
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Wu’s disclosed support disposed on the circuit board, and the support is insulated and where the first electric-conductor is disposed on the support with the receiving end of the charging device and where the feed is disposed on the circuit board with the mobile device of Mehtonen because one of ordinary skill in the art would have recognized that an insulating support would prevent affecting the power feeding of the electric-conductor that it holds. Also, the use of a support that is adhered to the PCB saves space in devices that have constrained space such as mobile devices and health monitors, among others. By having the feed located on the printed board the impedance can match the source or load impedance before it is delivered to the radiating element, so that it is tuned properly an a solid radio link is maintained and high radiation efficiency is ensured.
Regarding claim 29, Mehtonen and Wu disclose all the limitations of claim 27. Mehtonen further discloses where the first radiating element comprises silver and the second radiating element comprises silver, aluminum, or copper (page 16, lines 1-5. “An antenna radiator of well conductive metal...The metal can e.g. be gold or silver or copper or aluminum or platinum or a combination of metals…”).
Regarding claim 30, Mehtonen and Wu disclose all the limitations of claim 27. Mehtonen further discloses where a thickness of the first radiating element is between 1 µm and 200 µm and a thickness of the second radiating element is between 1 µm and 200 µm (page 13, lines 16-18, “the thickness of the radiator is within a range of 1-20 micrometer (1 -20 µm).”).

Regarding claim 33, Mehtonen and Wu disclose all the limitations of claim 27. Mehtonen further discloses where the insulation rear housing (Figs 11 and 12, “housing element can e.g. be a back cover of a mobile phone”) comprises a flat plate (Figs 11 and 12, where a flat plate corresponds to a well-known design of mobile phone back covers) and a bent side wall (Figs 11 and 12, where side walls is part of the design of mobile phone cases/housings), and an arc-shaped transition is used at a joint between the bent side wall and the flat plate (Figs 11 and 12; page 20, lines 20-24; page 34, lines 1-24, where the transitions of the side walls and the rear flat plane are bent, so as to diminish breakage or bending of the back case/housing when it falls).
Regarding claim 34, Mehtonen and Wu disclose all the limitations of claim 33. Mehtonen further discloses where both the first radiating element (page 15, lines 22-32 and page 16, line 1, “A conductive agent is applied to the bottom surface of the first film or the bottom surface of one of the sub-layers. The conductive agent can be applied by e.g. printing. The area covered by the conductive agent corresponds to the pattern of the antenna radiator and position marks. The position marks can be located close to the edges of the first film. A metal layer, e.g. of copper, comprising the antenna radiator 205, is then applied over the area of the conductive agent except for the area of the position marks, using an electrolytic process, such as electroplating. An etching or laser process can be used to remove parts of the metal layer in case the area of the conductive agent is larger than the final radiator pattern e.g. in case a tuning of the antenna is desired. The antenna radiator can also be a stamped metal part that is applied to the conductive agent.”) and the second radiating element are disposed on the flat plate of the insulation rear housing (page 14, lines 6-12, “the antenna radiator is either on the same film as the decorative printing (one film version) or the film with the antenna radiator and the film with the decorative printing have the same size and are covering substantially the complete outer surface area of the housing element (two film solution)… the inner surface is defined as the surface closest to the interior of the mobile” and page 13, lines 27-28, “The antenna can use one or several antenna radiators…”).
Regarding claim 35, Mehtonen and Wu disclose all the limitations of claim 33. 

Wu discloses where both the first radiating element and the second radiating element are disposed on the bent wall of the insulation rear housing (Figs. 4 and 5, “radiator 22” located on the side wall of the mobile device case. Having an additional radiators on a side wall constitutes a designer’s choice consideration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Wu’s disclosed invention where both the first radiating element and the second radiating element are disposed on the bent wall of the insulation rear housing with the mobile device of Mehtonen because one of ordinary skill in the art would have recognized that the location of antenna radiator’s is a designer’s choice where the designer  determines the location of the radiator’s based on antenna gain, available surfaces or locations, number of antennas being used, interference avoidance, among others.  
Regarding claim 36, Mehtonen and Wu disclose all the limitations of claim 27. Mehtonen further discloses where the radiating element is disposed with a certain distance from the edge of the insulation film layer (the examiner did not find support in the specification for what constitutes “a certain distance”, is this in the millimeter, micrometer, centimeter…range? Please see at least fig. 7 showing an “antenna radiator 707” located within a certain distance from the edge of the insulation film layers 702 and 703. Please see also page 26, lines 17-32 and page 27, lines 1-12, where the layers are made of plastic materials).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mehtonen in view of Wu and further in view of US 20200321688 A1 (Khripkov et al., hereinafter Khripkov).
Regarding claim 28, Mehtonen and Wu disclose all the limitations of claim 27. 
Mehtonen and Wu do not specifically disclose where the insulation rear housing is a glass rear housing.
In related art concerning antenna system for a wireless communication device, Khripkov discloses where the insulation rear housing is a glass rear housing (paragraph 5, “Antenna devices that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Khripkov’s antenna design where the insulation rear housing is a glass rear housing with the mobile device of Mehtonen because one of ordinary skill in the art would have recognized that dielectric material such as glass would greatly improve the efficiency of the low bands in antennas (Khripkov, pars [0004] and [0005]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mehtonen in view of Wu and further in view of US 20130101149 A1 (Ossi Ensio Maenpaa, hereinafter Maenpaa).
Regarding claim 32, Mehtonen and Wu disclose all the limitations of claim 30.
Mehtonen and Wu do not specifically disclose where an impedance of the first radiating element is less than 3 ohms and an impedance of the second radiating element is less than 3 ohms.
In related art concerning an apparatus and method for near field communication, Maenpaa discloses where an impedance of the first radiating element is less than 3 ohms (par [0048], “NFC antenna 38 used has a 2 ohm impedance) and an impedance of the second radiating element is less than 3 ohms (par [0048], “NFC antenna 38 used has a 2 ohm impedance”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Maenpaa’s antenna design where an impedance of the first radiating element is less than 3 ohms and an impedance of the second radiating element is less than 3 ohms with the mobile device of Mehtonen because one of ordinary skill in the art would have recognized that impedance parameters are a design consideration based on the type of antennas, size of the antenna, performance of the antenna, particular application of the antenna, among other factors. 

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. The changes and explanations found on the rejection from above have address the outstanding issues and Applicant’s Remarks. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
01/28/2022




/ANKUR JAIN/Primary Examiner, Art Unit 2649